Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 1, 2017                                                                                     Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  155998(76)                                                                                               David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                              Joan L. Larsen
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Kurtis T. Wilder,
            Plaintiff-Appellee,                                                                                        Justices
                                                                     SC: 155998
  v                                                                  COA: 330236
                                                                     Wayne CC: 15-004425-FC
  MARIO SHANTEZ GOSS,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of the defendant-appellant to file a late
  reply is GRANTED. The reply submitted on July 28, 2017, is accepted for filing.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 September 1, 2017

                                                                                Clerk